PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/817,102
Filing Date: 17 Nov 2017
Appellant(s): McCormick, James, B.



__________________
McCormick et al.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 4, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated November 3, 2020 from which the appeal is taken have been modified by the pre-appeal brief conference dated February 5, 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 7 and 9-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCormick (US 5269671) in view of Walter (US 2010/0216221).
McCormick (671’) teaches inserting a tissue sample (47) into an embedding material (49) in a mold (38), the mold comprising a bottom wall and sidewalls defining an interior volume.  
McCormick (671’) further teaches inserting a cassette (11) into the embedding material and prior to inserting the tissue sample into the embedding material, introducing the embedding material into the mold.  (Refer to Figures 4-7)  McCormick (671’) further teaches inserting a cassette (11) follows the inserting the tissue sample (47), and the introducing of the embedding material (49) comprises introducing an amount of embedding material such that the cassette is welded to the embedding material without the need for introduction of additional embedding material.     The sidewalls (45) comprise primary sidewalls and the bottom wall comprises a primary bottom wall and comprises a cavity including secondary sidewalls and a secondary bottom wall defining a plane different than a plane of the primary bottom wall.  (Refer to 
McCormick (‘671) fails to teach a paraffin resistant material coating on a portion of the bottom wall and sidewalls.
Walter teaches a microtome for creating thin histological sections of tissue samples embedded in paraffin [0003].  Walter teaches treating the blade and/or blade holder with a non-stick coating, such as Teflon, so that the prepared histological sections do not stick to the blade and/or blade holder during transfer to a slide for inspection. [0020]
 Similarly, it would have been obvious to one having ordinary skill in the art to provide the mold of McCormick with a Teflon coating in order to prevent the tissue sample embedded in paraffin from sticking to the mold when being removed from the mold.  Walter teaches that this anti-stick coating will improve embedded tissue sample transfer from the coated item. It would have been obvious to coat a portion of the bottom wall and sidewalls to permit the specimen to be easily released form the embedding block.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Rejection of Claims 3-6 and 8 are being withdrawn based on persuasive arguments.
(2) Response to Argument
Regarding claim 1, appellants argue that claim 1 is not obvious over the cited reference because Walter et al. does not mention that a histological section will not adhere to a blade or a blade holder with a non-stick coating.   Examiner relies on the McCormick reference for the recitations of inserting a tissue sample into an embedding material in a mold/cassette and the mold having a bottom wall and side walls defining an interior volume.  Examiner relies on the secondary reference for the paraffin resistant material coating for example Teflon as cited in Walter et al. Walter suggests that Teflon is used on the blade for low friction between the tissue and the blade and therefore it would have been obvious to place a paraffin resistant coating such as Teflon in the mold/cassette of McCormick.
Regarding claim 8, rejection has been withdrawn.
Regarding claim 9, appellants put forth the same arguments as with respect to claim 1.  Refer to examiner’s response above.
Regarding claim 11, appellants argue that McCormick or Walter does not teach secondary walls extend at a draft angle of 0 degrees to 2 degrees relative to a perpendicular projection from the secondary bottom wall.  It is the examiner’s position that McCormick teaches a secondary walls extend at a draft angle of 0 degrees relative to a perpendicular projection from the secondary bottom wall.
Regarding claim 13, appellants argue that McCormick or Walter does not teach the paraffin resistant material comprises an oleophobic material.  Teflon is an oleophobic material.
For the above reasons, it is believed that the rejections should be sustained.

/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
Conferees:
/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798   
                                                                                                                                                                                                     /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.